                               Case 2:19-cv-00176-JAD-GWF Document 31 Filed 04/30/19 Page 1 of 3



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Experian Information Solutions, Inc.
                        8                                  UNITED STATES DISTRICT COURT

                        9                                         DISTRICT OF NEVADA

                      10

                      11        VALERIYA SLYZKO,                                  Case No. 2:19-cv-00176-JAD-GWF

                      12                           Plaintiff,                     DEFENDANT EXPERIAN INFORMATION
                                                                                  SOLUTIONS, INC. AND PLAINTIFF’S
                      13               v.                                         STIPULATION TO EXTEND TIME TO
                                DITECH FINANCIAL SERVICES, LLC,                   ANSWER FIRST AMENDED COMPLAINT
                      14
                                EQUIFAX INFORMATION SERVICES                      (Second Request)
                      15        LLC, EXPERIAN INFORMATION
                                SOLUTIONS, INC. AND TRANS UNION,                  Complaint filed: January 30, 2019
                      16        LLC,                                              First Amended Complaint filed: April 1, 2019
                      17                           Defendants.

                      18

                      19              Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel
                      20       of record, and Plaintiff Valeriya Slyzko (“Plaintiff”), by and through her counsel of record, hereby
                      21       submit this stipulation to extend the time for Experian to respond to Plaintiff’s First Amended
                      22       Complaint (ECF No. 19) pursuant to LR IA 6-1.
                      23              Plaintiff filed her First Amended Complaint on April 1, 2019, in response to Experian’s
                      24       Motion to Dismiss Plaintiff’s Complaint. (ECF No. 17). Pursuant to Experian and Plaintiff’s
                      25       stipulation, the current deadline for Experian to respond to the First Amended Complaint is May
                      26       1, 2019. (ECF No. 24). Plaintiff and Experian stipulate and agree that Experian shall have until
                      27       May 15, 2019 to file its responsive pleading.
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:19-cv-00176-JAD-GWF Document 31 Filed 04/30/19 Page 2 of 3



                         1            This is Experian’s second request for an extension of time to respond to the First Amended
                         2     Complaint and is not intended to cause any delay or prejudice to any party, but rather to allow
                         3     Experian additional time to investigate Plaintiff’s claims. Among other things, Plaintiff’s First
                         4     Amended Complaint (unlike Plaintiff’s Complaint) includes class claims, which Experian is
                         5     continuing to review and evaluate.
                         6     ///
                         7     ///
                         8     ///
                         9     ///
                      10       ///
                      11       ///
                      12       ///
                      13       ///
                      14       ///
                      15       ///
                      16       ///
                      17       ///
                      18       ///
                      19       ///
                      20       ///
                      21       ///
                      22       ///
                      23       ///
                      24       ///
                      25       ///
                      26       ///
                      27       ///
                      28
                                                                            2 of 3
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:19-cv-00176-JAD-GWF Document 31 Filed 04/30/19 Page 3 of 3



                         1     Experian is also requesting additional time due to pending deadlines in other cases.
                         2

                         3      IT IS SO STIPULATED.

                         4
                                DATED this 30th day of April 2019.               NAYLOR & BRASTER
                         5

                         6
                                                                                 By: /s/ Andrew J. Sharples
                         7                                                           Jennifer L. Braster (NBN 9982)
                                                                                     Andrew J. Sharples (NBN 12866)
                         8                                                           jbraster@nblawnv.com
                                                                                     asharples@nblawnv.com
                         9                                                           1050 Indigo Drive, Suite 200
                                                                                     Las Vegas, NV 89145
                      10
                                                                                      Attorneys for Defendant
                      11                                                              Experian Information Solutions, Inc.

                      12        DATED this 30th day of April 2019.               HAINES & KRIEGER

                      13

                      14                                                         By: /s/ Miles N. Clark
                                                                                     David H. Krieger (NBN 9086)
                      15                                                             8985 S. Eastern Avenue, Suite 350
                                                                                     Las Vegas, NV 89123
                      16
                                                                                      KNEPPER & CLARK LLC
                      17
                                                                                      Matthew I. Knepper (NBN 12796)
                      18                                                              Miles N. Clark (NBN 13848)
                                                                                      Shaina R. Plaksin (NBN 13935)
                      19                                                              10040 W. Cheyenne Ave., Suite 170-109
                                                                                      Las Vegas, NV 89129
                      20
                                                                                      Attorneys for Plaintiff Valeriya Slyzko
                      21

                      22        IT IS SO ORDERED.
                                                        May
                      23        Dated this1st
                                           __ day of ___________ 2019.
                                                                                 UNITED STATES MAGISTRATE JUDGE
                      24

                      25

                      26

                      27

                      28
                                                                             3 of 3
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
